Citation Nr: 1420384	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1943 to February 1945.  He died in February 2006.  The appellant is his widow (surviving spouse).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board, and has been remanded in September 2011, and more recently in November 2013, for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Appellant's claim.  A review of the documents in such folder does not reveal any pertinent documents not already associated with the paper claims file, except for a September 2013 Informal Hearing Presentation (IHP) and a March 2014 Written Brief Presentation.  The Veterans Benefit Management System (VBMS) includes a 30-day waiver by the appellant, dated March 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In this case, the Veteran's death certificate reveals that he died in February 2006.  The immediate cause of death is listed as acute cardiac arrest.  Underlying causes were noted as acute myocardial infarction and coronary artery disease.  Anoxic encephalopathy was listed under "other significant conditions contributing to death."  At the time of his death, the Veteran did not have any adjudicated service-connected disability. 

The Appellant contends that the Veteran suffered from several psychological disorders, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depression.  It is her belief that the heart conditions which caused the Veteran's death were, in part, due to PTSD and/or adjustment disorder.  In other words, she asserts that the Veteran should have been service-connected for PTSD/adjustment disorder during his lifetime, and that his fatal heart conditions were secondary to the psychological condition(s). 

As mentioned above, this case was previously remanded in September 2011 and November 2013 for additional development.  In part, in the September 2011 remand, it was requested that the Appellant be sent a notice letter compliant with the case of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death (he was not service-connected at death); (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

In response to the September 2011 Board remand, the RO sent the Appellant letters in September 2011 and December 2011.  In the September 2011 letter it was noted that "During the veteran's lifetime, service connection was not considered for acute cardiac arrest.  In order to support your claim, you need to submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death."  The letter did not inform the Appellant that, at the time of the Veteran's death, he was not service connected for any disabilities.  Nor did the letter address the unique evidentiary requirements for service connection for herbicide-related and PTSD claims or include copies to the Appellant of the appropriate questionnaires for PTSD.  

In the December 2011 letter it was noted that "During the veteran's lifetime, service connection was not considered for several psychological disorders, including post-traumatic stress disorder (PTSD) and/or adjustment disorder.  In order to support your claim, you need to submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death."  While this letter addressed the unique evidentiary requirements for service connection for herbicide-related and PTSD claims and included copies to the Appellant of the appropriate questionnaires for PTSD, the letter did not indicate that the Veteran was not service connected for any disabilities.  It only indicated that the Veteran was not service connected for a psychological disorder during his lifetime. 

As neither the September nor the December 2011 notice letters informed the Appellant that the Veteran was not service connected for any disabilities during his lifetime, the Board remanded the case in November 2013 for the second time because the AOJ had not yet fulfilled the Board's request for proper Hupp-notice. 

In response to the Board's November 2013 remand, the RO sent the Appellant two letters, one in November 2013, and the other one in December 2013.  The November 2013 letter requested that the appellant complete and return an Authorization of Release of Information for the RO to obtain the Veteran's treatment information.  The letter also stated the following: "During the [V]eteran's lifetime, service connection was not considered for acute cardiac arrest, acute myocardial infraction and coronary artery disease.  In order to support your claim, you need to submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death."  The letter also requested the Appellant to provide specific details of the disability that resulted from the Veteran's alleged exposure to herbicides, to provide the details of the stressful incidents that resulted in PTSD, and to provide reports of any private physicians.
  
Although the November 2013 letter informed the Appellant of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and informed her of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, this letter again failed to inform the Appellant that, at the time of the Veteran's death, he was not service connected for any disabilities.  In addition, the December 2013 letter also failed to inform the Appellant that at the time of the Veteran's death, he was not service connected for any disabilities.  This letter merely requested that the Appellant provide authorization for the RO to obtain certain treatment records.  

The Board notes that a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268, 270- 271 (1998).  The failure of the RO after two remands to send the appellant a Hupp-compliant notice, informing her that the Veteran was not service-connected for any disability at the time of his death, is a violation of the principles adopted under Stegall, which requires a third remand.  

As the case is remanded, the RO should give the Appellant one more opportunity to submit the appropriate authorization form to obtain the records previously requested, specifically, the Veteran's (i) terminal treatment records from Kindred Hospital Central in Tampa, Florida, dated in February 2006, (ii) counseling/treatment records dated in (approximately) 2003 from Pathfinders in Tampa, Florida, and (iii) Catholic Social Services sometime in the late 1990's.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Appellant a notice letter compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, this letter must include (A) a statement of the conditions for which the Veteran was service-connected at the time of his death (this letter should clearly indicate that the Veteran was not service-connected for any disability during his lifetime); (B) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (C) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.   

2. Contact the Appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) terminal private treatment records of the Veteran.  Specifically, the records in question are the Veteran's (i) terminal records from Kindred Hospital Central in Tampa, Florida, dated in February 2006, (ii) counseling/treatment records dated in (approximately) 2003 from Pathfinders in Tampa, Florida, and (iii) Catholic Social Services sometime in the late 1990's.  If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).   The Appellant is strongly advised to cooperate with VA efforts to assist her with her claim.

3. After completion of the above, and any additional notice or development deemed necessary, readjudicate the cause of death claim.  If the claim is not granted to the Appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

